         Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          NEWNAN DIVISION

A.P.,                   )
                        )
    Plaintiff,          )
                        )
v.                      )                      Case No. 3:19-cv-00109-TCB
                        )
FAYETTE COUNTY BOARD OF )
EDUCATION; ET AL.,      )
                        )
    Defendants.         )


        PLAINTIFF’S MOTION TO PROCEED UNDER PSEUDONYM

        Plaintiff, A.P., by and through undersigned counsel, respectfully requests that

this Court issue an Order allowing A.P. to continue under pseudonym in the

litigation initiated by the filing of the Complaint, and as support therefore, offers the

following:

   I.      STATEMENT OF FACTS

        When A.P. was 16 years old and in her second year at Fayette County High

School (“FCHS”), she was sexually and physically assaulted by another student

(J.B.) who reportedly had a history of sexually inappropriate behavior. The next day,

in an attempt to find emotional support and guidance, A.P. told a teacher and two

                                           1
        Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 2 of 12




counselors about the assault. One of the counselors elevated the report to senior

administrators, who not only failed to adequately investigate the assault, but also

retaliated against her by expelling her and denying her accommodations necessary

for her to learn in a safe and respectful educational environment. (Doc. 1, p. 2).

      As a direct result of the school administrators’ retaliation, A.P. was out of

school for almost two years. Although she was eligible to reenroll at FCHS in

August 2018, she did not feel safe returning to a school that punished her for

reporting a sexual assault. (Doc. 1, p. 2).

      The Fayette County Board of Education (“Board”), Superintendent Joseph

Barrow, Principal Dan Lane, and Assistant Principals Curtis Armour and Brandi

Johnson, who received a report of an assault that created a sexually hostile

environment, retaliated against A.P. by suspending, expelling and upholding the

expulsion against her on appeal. By retaliating and acting with deliberate

indifference to her complaint of sexual harassment and assault, the Board and its

administrators subjected A.P. to a hostile educational environment and deprived her

of equal access to educational opportunities in violation of Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681 et seq. The Board and its employees also



                                              2
           Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 3 of 12




violated A.P.’s rights under the Equal Protection Clause of the Fourteenth

Amendment to the U.S. Constitution, as well as tort law. (Doc. 1, p. 3).

          Although A.P. is now an adult, the sexual assault occurred when she was a

minor in the public-school system and the disclosure of her identity would reveal

publicly embarrassingly intimate information of the “utmost intimacy.”

    II.      ARGUMENT AND CITATION OF AUTHORITY

          Although Rule 10(a) of the Federal Rules of Civil Procedure generally

requires Plaintiffs to disclose their names when a lawsuit is commenced, this circuit

has recognized that the normal practice of disclosing parties’ identities can “yield to

a policy of protecting privacy in a very private matter.” Doe v. Stegall, 653 F.2d

180, 185 (5th Cir. 1981) (quoting Doe v. Deschamps, 64 F.R.D. 652, 653 (D.Mont.

1974). 1 The sexual assault of a 16-year-old girl is just such an inherently private

matter, even after she reaches the age of majority.

          Factors weighing in favor of allowing a party to proceed anonymously are:

               1) A plaintiff seeking anonymity is suing to challenge governmental
                  activity;


1
 Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.


                                               3
        Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 4 of 12




            2) Prosecution of the suit compels the plaintiff to disclose information
               “of the utmost intimacy;” and

            3) Plaintiff was compelled to admit his/her intention to engage in illegal
               conduct, thereby risking criminal prosecution.

Doe v. Stegall, 653 F.2d at 185-6. In Stegall, the plaintiffs were minors challenging

a religious practice imposed on students by their government-run school. The

“youth” of the plaintiffs was also a “significant factor in the matrix of considerations

arguing for anonymity.” Id.

      This case most certainly involves both a challenge to governmental activity,

and also compels the plaintiff to disclose information of the “utmost intimacy.” She

was also indisputably a minor at the time she was sexually assaulted and retaliated

against. All of these factors support her request to file this suit anonymously.

Requiring a child victim of sexual assault to reveal her identity in a civil proceeding

deters other victims (minor and adult) from enforcing their legal rights in similarly

embarrassing and humiliating situations.

   A. A.P. has Challenged a Governmental Activity

      This case involves a school’s decision (as a governmental entity), along with

its employees, to retaliate against a minor girl who reported a sexual assault by

another student in violation of various federal laws including Title IX, and claims

                                           4
        Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 5 of 12




the Fourteenth Amendment’s Equal Protection Clause pursuant to 42 U.S.C. § 1983.

Such allegations certainly challenge the “activity” of a governmental entity – a

public school. See S.W. v. Clayton Cty. Pub. Sch., No. 1:16-cv-0126-TCB, 2016

U.S. Dist. LEXIS 188397, at *3 (N.D. Ga. May 9, 2016) (holding that plaintiffs

suing school and certain school officials in their individual and official capacities,

for sexual harassment by teacher, challenges public activities and weighs in favor

of allowing them to proceed anonymously).


      B. The Sexual Assault of A.P. as a Minor Student at School is Private
      and Information “of the Utmost Intimacy.”

      The details surrounding the sexual assault of A.P. by a male student at school

at the age of 16 certainly qualify as information “of the utmost intimacy” and is

sufficiently sensitive and personal to outweigh any need for openness in judicial

proceedings. The Eleventh Circuit has agreed that sexually exploited minors should

not be required to reveal their identities if the revelation requires disclosing

information of “the utmost intimacy” in light of their age. Plaintiff B v. Francis, 631

F.3d 1310, 1317 (11th Cir. 2011) (overturning district court’s ruling and holding that

minors filmed doing sexual acts could proceed anonymously as adults because

revealing sexual acts qualifies as information of the “utmost intimacy”); see also

                                          5
       Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 6 of 12




Doe v. St. John’s Episcopal Parish Day School, Inc., 997 F. Supp. 2d 1279, 1290

(M. D. Fla. 2014) (holding that victim of sexual abuse by priests as a child suing as

an adult could proceed anonymously because details of sexual abuse are “of a

sensitive and highly personal nature”).

      This court has generally allowed plaintiffs such as A.P. to proceed

anonymously due to the necessary disclosure of sensitive and highly personal

information surrounding sexual assault as a minor. See S.W. v. Clayton Cty. Pub.

Sch., No. 1:16-cv-0126-TCB, 2016 U.S. Dist. LEXIS 188397, at *4 (N.D. Ga. May

9, 2016) (granting student’s motion to pseudonymously allege harassment claim

against her school because “[c]ourts have routinely afforded particular care to the

privacy interest of minors”).


      C. Allowing the Plaintiff to Proceed Anonymously Will Not Prejudice the
      Defendants.

      The Defendants know the identity of the Plaintiff and will be able to conduct

full and complete discovery without needing to publicly disclose her identity through

the court proceedings.




                                          6
          Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 7 of 12




   III.    CONCLUSION

      A.P.’s allegations involve accusations of wrongdoing by a government entity

as well as sexual assault of a minor that will result in disclosure of matter of “utmost

intimacy.” There is no prejudice to Defendant by allowing Plaintiff to proceed

anonymously, and Plaintiff therefore requests that this Court enter an Order

permitting her to proceed by pseudonym, barring the parties from filing information

containing A.P.’s unredacted names or personally identifiable information, and

granting to A.P. any and all other and further relief necessary to allow her to proceed

under pseudonym. A proposed order is attached hereto as EXHIBIT A.

      Submitted this the 7th day of October, 2019

                                        /s/ Alexandra “Sachi” Cole

                                        Darren W. Penn
                                        Georgia Bar No. 571322
                                        Alexandra “Sachi” Cole
                                        Georgia Bar No. 696892
                                        PENN LAW, LLC
                                        4200 Northside Parkway, NW
                                        Building One Suite 100
                                        Atlanta, GA 30327
                                        Telephone/Fascimile: (404) 961-7655
                                        Email: darren@pennlawgroup.com
                                        sachi@pennlawgroup.com



                                           7
Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 8 of 12




                            Eric J. Artrip (ASB-9673-I68E)
                            MASTANDO& ARTRIP, LLP
                            301 Washington Street NW, Suite 302
                            Huntsville, Alabama 35801
                            Telephone: (256) 532-222
                            Facsimile: (256) 536-2689
                            Email: artrip@mastandoartrip.com


                            Emily Martin
                            Neena Chaudhry
                            Adaku Onyeka-Crawford
                            Margaret Hazuka
                            NATIONAL WOMEN’S LAW CENTER
                            11 Dupont Circle, Suite 800
                            Washington, D.C. 20036
                            Telephone: (202) 588-5180
                            Facsimile: (202) 588-5185
                            Email: emartin@nwlc.org
                            nchaudhry@nwlc.org
                            aocrawford@nwlc.org
                            mhazuka@nwlc.org




                              8
        Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 9 of 12




     CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 5.1C

      Pursuant to the Local Rules of the Northern District of Georgia, the above-

signed counsel certifies that this pleading complies with all formatting

requirements of the Local Rules and further certifies that this pleading is printed in

Times New Roman, 14-point type.




                                          9
       Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 10 of 12




                         CERTIFICATE OF SERVICE

I hereby certify I electronically filed the PLAINTIFF’S MOTION TO PROCEED

UNDER PSEUDONYM with the Clerk of the Court using the CM/ECF system,

which will automatically send e-mail notification of such filing to the following

attorney of record:

                                 Hieu M. Nguyen
                      HARBEN, HARTLEY & HAWKINS, LLP
                            340 Jesse Jewell Parkway
                                    Suite 750
                           Gainesville, Georgia 30501
                         Email: hnguyen@hhhlawyers.com

                         ATTORNEY FOR DEFENDANTS

      This 7th day of October, 2019.


                                       /s/ Alexandra “Sachi” Cole
                                       Darren W. Penn
                                       Georgia Bar No. 571322
                                       Alexandra “Sachi” Cole
                                       Georgia Bar No. 696892
                                       PENN LAW, LLC
                                       4200 Northside Parkway, NW
                                       Building One Suite 100
                                       Atlanta, GA 30327
                                       Telephone/Fascimile: (404) 961-7655

                                       Eric J. Artrip (ASB-9673-I68E)
                                       (Pro Hac Vice)

                                         10
Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 11 of 12




                            MASTANDO & ARTRIP, LLP
                            301 Washington Street NW, Suite 302
                            Huntsville, Alabama 35801
                            Telephone: (256) 532-222
                            Facsimile: (256) 536-2689
                            Email:       artrip@mastandoartrip.com

                             Emily Martin
                             Neena Chaudhry
                             Adaku Onyeka-Crawford
                             Margaret Hazuka
                            (Pro Hac Vice Pending)
                             NATIONAL WOMEN’S LAW CENTER
                             11 Dupont Circle, Suite 800
                             Washington, D.C. 20036
                             Telephone: (202) 588-5180
                             Facsimile: (202) 588-5185
                             Email:      emartin@nwlc.org
                                         nchaudhry@nwlc.org
                                         aocrawford@nwlc.org
                                         mhazuka@nwlc.org




                              11
        Case 3:19-cv-00109-TCB Document 25 Filed 10/07/19 Page 12 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         NEWNAN DIVISION

A.P.,                   )
                        )
    Plaintiff,          )
                        )
v.                      )                   Case No. 3:19-cv-00109-TCB
                        )
FAYETTE COUNTY BOARD OF )
EDUCATION; ET AL.,      )
                        )
    Defendants.         )

                                    ORDER

        Upon consideration of Plaintiff’s Motion to Proceed Under Pseudonym and

Memorandum in Support Thereof, upon good cause shown, on this ___ day of

_____________ 2019, this Court hereby ORDERS that the Motion is GRANTED.



                                            __________________________
                                            Honorable Timothy C. Batten, Sr.
                                            United States District Judge

Prepared by:
Alexandra “Sachi” Cole
Georgia Bar No. 696892
PENN LAW, LLC
4200 Northside Parkway, NW
Building One Suite 100
Atlanta, GA 30327
Telephone/Fascimile: (404) 961-7655
Email: darren@pennlawgroup.com
sachi@pennlawgroup.com


                                        1
